Untermyer, J.
(dissenting). The decision in this case, it seems to me, extends the liability for acts of negligence beyond all precedent. (Perry v. Rochester Lime Co., 219 N. Y. 60; Hall v. New York Telephone Co., 214 id. 49; Kern v. DeC. & D. S. R. Co., 125 id. 50; Van Leet v. Kilmer, 252 id. 454; Palsgraf v. Long Island R. R. Co., 248 id. 339.) The death of Marsha Kuttler was not the proximate result of the collision which had occurred twenty minutes earlier. Both automobiles had reached a condition of rest. The accident, so far as human foresight could predict, was at an end. Then a new cause, not within the range of reasonable apprehension, intervened. That cause was the collapse of a portion of the building due to the removal of the taxicab, with fatal consequences to a person on the sidewalk. If the defendants are liable for that, then it would seem that they would be hable for injuries sustained if the entire building had collapsed on account of the removal of the taxicab twenty days, instead of twenty minutes, after the collision had occurred.
The orders confirming the report of the referee should be affirmed.
Martin, P. J., concurs.
Orders reversed, with costs and disbursements to the appellant, and the claims allowed in the sum of $5,000 against The Guardian Casualty Company, and $2,500 against the Consolidated Indemnity and Insurance Company. Settle order on notice.